DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. As per the remarks of 01/04/2022, claims 2, 5 and 8 are amended; 9-20 are newly added. As per a brief interview with applicant, examiner requested a terminal disclaimer that would help advent prosecution. Applicant agreed to file a terminal disclaimer with a different patented applications than indicated earlier. Examiner considered, and reviewed applicant’s suggestion, and agreed to file a terminal disclaimer against patented applications number US 9,545,853 and US 10,411,487. The previous rejections to claims have been withdrawn since the terminal disclaimer has been filed to overcome the non-statutory double patenting rejections, the only rejections left in the office.
TERMINAL DISCLAIMER
The terminal disclaimer filed on 02/10/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 9,545,853 and US 10,411,487 have been reviewed and are accepted.  The terminal disclaimer has been recorded.
REASONS FOR ALLOWANCE
	The following is the examiner’s statement of reasons for allowance. The prior art, and any art of record does not disclose or suggest the following Claims 1, 7 and 18 limitations: “… a request from a device to find a one or more charge units for charging an electric vehicle at a geographic location; accessing, by the server, a first database to identify charge units that are associated with the geographic location; accessing, by the server, a second database to identify discounts available at the charge units identified to be associated with the geographic location… data further including information regarding identified discounts available at one or more of the identified charge units; sending, by the server, data to enable access for charging for the electric vehicle at the charge unit and monitoring charge used at the charge unit, wherein at least one of the identified discounts is provided before, during or after the charge is used for charging the electric vehicle …” in combination with the remaining claim elements as set forth in Claims 1, 7, 18 and depending claims 2-6, 9-17; 8; and 19-20 respectively. Claims 1-20 are allowed.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928. The examiner can normally be reached Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/YALKEW FANTU/Primary Examiner, Art Unit 2859